\OOO\]O\Ul-LUJN'-*

NNNNNNNNNr-‘»-l)-~r-a>-l)-‘r-r-l)-\>-¢
OO\)O\U\-Lb)l\.)>-*C\OOO\]O\UILL)JN’-‘O

 

 

Case 2:19-cr-00006-RSL Document 57-1 Filed 03/01/19 Page 1 of 4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTR_ICT OF WASHINGTON

Ar sEATTLE
UNITED sTArEs 0F AMERICA, No. cR19-006 RSL
Plaimiff
-(~PRePesBB}
"' PROTECTIVE oRDER
JEFFREY MAYFIELD,
Defendant.

 

 

This matter having come before the Court on a Stipulated Motion for Entry of a

Discovery Protective Order, the Court hereby enters the following:

DISCOVERY PROTECTIVE ORDER

A. Definitions

As used in this Order, the term “Protected Information” means any date of birth,
Social Security number, driver’s license number, bank account number, credit card
number, personal identification number, address, telephone number, name and/or location
of employment, criminal history record, background check, victim identity, and/or any
other similar information or number implicating a privacy interest of and belonging to an
individual, co-defendant, business, partnership, or corporation

PROTECTIVE ORDER uNITED sTATEs ATToRNEY
CR19-006 RSL _ 1 700 STEWART ST., SUITE 5220

SEATTLE, WASHINGToN 98101
(206) 553-7970

\OOO\]O\U\-l>~b¢[\)v-*

NNNNNNNNNr-‘)-‘>-l)->-r-a»-l»-»--»_\
OO\IO\Lh-I>L»)Nv-‘O\OOO\IO\U\-BBJNF_O

 

 

Case 2:19-cr-00006-RSL Document 57-1 Filed 03/01/19 Page 2 of 4

As used in this Order, the term “Protected Material” means any document or other
record containing or reflecting Protected Information.

B. Permissible Disclosure of Protected Information and Protected Material

The United States will make available copies of the Protected Material to defense
counsel to comply with the government’s discovery obligations Possession of the
Protected Material is limited to defense counsel, his investigators, paralegals, assistants,
law clerks, experts, and assistants for the attorney of record (“members of the defense
team”).

Defense attorneys of record and members of the defense team may display and
review the Protected Material with the Defendant. The attorneys of record and members
of the defense team acknowledge that providing copies of the Protected Material to the
Defendant and other persons is prohibited, and agree not to duplicate or provide copies of
Protected Material to the Defendant and other persons. Notwithstanding the terms of this
Order, Defendant may possess documents from which all Protected Information has been
redacted

Members of the defense team may review or discuss the contents of documents
containing Protected Material with any prospective witness, as long as they do not share
the unredacted documents, or share any Protected lnformation with any prospective
witness
C. Filing

Any Protected Material that is filed with the Court in connection with pre-trial
motions, trial, sentencing, or other matter before this Court, shall be filed under seal and
shall remain sealed until otherwise ordered by this Court. This does not entitle either
party to seal their filings as a matter of course. The parties are required to comply in all
respects to the relevant local and federal rules of criminal procedure pertaining to the

sealing of court documents

PROTECTIVE ORDER UNlTF.D sTArEs ATToRNEY
CR19-006 RSL _ 2 700 STEWART ST., SUrrE 5220

SEATTLE, WAsHlNGToN 98101
(206) 553-7970

\DOO\]O\Ul-PWN>-a

NNN[\)N[\)[\)N[\))-l)-l)-\»-\)-l>-a>-dv-a>-a»-l
OO\]O\UILWNF-‘O\OOO\IO\UI-I>~L)JN*-‘O

 

 

Case 2:19-cr-00006-RSL Document 57-1 Filed 03/01/19 Page 3 of 4

D. Consent to Terms of Protective Order

The attorney of record for the Defendant is required, prior to disseminating any
copies of the Protected Material to permitted recipients, such as other members of the
defense teams, to provide a copy of this Protective Order to those permitted recipients,
and to obtain the written consent by those recipients of the terms and conditions of this
Protective Order. Such Written consent shall not, however, be required with respect to
members of the defense teams who are employed by the same office as the attorney of
record; in such case, it shall be sufficient for the attorney of record to provide a copy of
this Protective Order to such other members of the defense teams and to remind them of
their obligations under the Order. The written consent need not be disclosed or produced
to the United States unless requested by the United States Attorney’s Office for the
Western District of Washington and ordered by the Court.
E. Parties’ Reciprocal Discovery ()bligations

Nothing in this order should be construed as imposing any discovery obligations
on the government or the defendant that are different from those imposed by case law and
Rule 16 of the Federal Rules of Criminal Procedure, and the Local Criminal Rules.
F. Modification

The parties agree that this Protective Order may be modified, as necessary, by
filing with the Court a Stipulated Order Modifying the Protective Order, or by other order
of the Court.
G. Nontermination

The provisions of this Order shall not terminate at the conclusion of this
prosecution The provisions of this Order shall terminate only by court order.

/
/
/
/
/

PROTECTIVE ORDER UNITED STATES ATTORNEY
CRl9-OO6 RSL - 3 700 STEWART S'r., SUITE 5220

SEATTLE, WASHLNGTON 98101
(206) 553-7970

\OOO\]O\L/\-I>L)JNv-‘

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cr-00006-RSL Document 57-1 Filed 03/01/19 Page 4 of 4

H. Violation of Protective Order
The defendant is on notice that should he violate the terms of the protection order,

the United States reserves the right to seek appropriate relief from the Court.

DATED this f day of m w , 2019.
/M§W/

ROBERT S. LASNIK
United States District Court Judge

 

 

Presented by:

/s/Marie M. Dalton
MARIE M. DALTON
Assistant United States Attorney

/s/ Gregorv Geist
GREGORY GEIST
Assistant Federal Public Defender

 

 

PROTECTIVE ORDER UNlTED sTATEs ArToRNEY
CR19-006 RSL _ 4 700 STEWART ST., SuITE 5220

SEATTLE, WASHlNGToN 98101
(206) 553-7970

